Case 1:16-cr-00123-TWP-DML Document 890 Filed 05/18/20 Page 1 of 2 PageID #: 6619




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:16-cr-00123-TWP-DML
                                                    )
 ROBERTO S. MACIAS,                                 ) -06
                                                    )
                              Defendant.            )


                  Order Denying Request for Appointment of Counsel as Moot

         Defendant filed a pro se letter that the Court construed as a Motion for Compassionate

  Release under the First Step Act of 2018. (Dkt. 888). In the letter, Defendant asked the Court to

  appoint attorney Kenneth Riggins to represent him. Id. Unfortunately, a defendant is unable to

  choose his appointed counsel. As per the Courts protocol on providing counsel in requests for

  compassionate release, the Court has appointed the Indiana Federal Community Defender's Office

  to represent Defendant. (Dkt. 889). Because counsel has been appointed, Defendant's request for

  appointment of counsel is denied as moot. The Indiana Federal Defender's Office members will

  determine which specific attorney will be appointed to represent Defendant.

         IT IS SO ORDERED.


         Date:   5/18/2020
Case 1:16-cr-00123-TWP-DML Document 890 Filed 05/18/20 Page 2 of 2 PageID #: 6620




  Distribution:

  Roberto S. Macias
  Reg. No. 15222-028
  FCI Terre Haute
  Federal Correctional Institution
  P.O. Box 33
  Terre Haute, IN 47808

  All Electronically Registered Counsel

  Sara Varner
  INDIANA FEDERAL COMMUNITY DEFENDERS
  111 Monument Circle
  Suite 3200
  Indianapolis, IN 46204

  United States Attorney's Office
  Attn: Bob Wood
  10 West Market Street, Suite 2100
  Indianapolis, IN 46204-3048




                                          2
